*135On the Merits.
Modified.
For appellant there was a brief over the names of Mr. Paul M. Long and Messrs. Christopherson & Matthews, with oral arguments by Mr. Q. L. Matthews.
For respondent there was a brief over the names of Mr. Shirley D. ParJcer and Mr. Isham N. Smith, with an oral argument by Mr. Smith.
Mr. Justice Eakin
delivered the opinion of the court.
As our view of the case necessitates a reversal of the judgment, we need discuss only point 3 made in the brief, namely, error by the court in refusing, at the close of the trial, to direct a verdict in favor of the defendant Burns. The contention of plaintiff is that Burns was the owner of the machine kept for the pleasure of his family, and, as Grossman used it sometimes for the family and for himself, Burns was responsible for the carelessness of its operation by Grossman. Grossman at the time of the accident was not on an errand or any business for Burns, but took the auto for an errand of his own. Neither he nor his wife was a member of Burns’ family. He was not connected with, in the employment of, or in any way acting for or on behalf of Burns. The case is very similar to that of Maher v. Benedict, 123 App. Div. 579 (108 N. Y. Supp. 228), where it is held:
“Liability cannot be cast upon the defendant because he owned the car, or because he permitted his son to drive the car whenever he wished to do so. * * Liability arises from the relationship of master and servant, and it must be determined by the inquiry whether the driving at the time was within the authority of the master, in the execution of his orders, or in the doing *137of his work”—quoting from Cavanaugh v. Dinsmore, 12 Hun, 468: “It is well settled that the master is not liable for injuries sustained by the negligence of his servant while engaged in an unauthorized act, beyond the scope and duty of his employment * # although the servant is using the implements or property of the master.”
The case of Bursch v. Greenough Bros. Co. (Wash.), 139 Pac. 870, is directly in point. The same principle is announced in Dalrymple v. Covey Motor Car Co., 66 Or. 533 (135 Pac. 91, 48 L. R. A. (N. S.) 424); Jones v. Hoge, 47 Wash. 663 (92 Pac. 433, 125 Am. St. Rep. 915, 14 L. R. A. (N. S.) 216); Birch v. Abercrombie, 74 Wash. 486 (133 Pac. 1022, 50 L. R. A. (N. S.) 59). In Jones v. Hoge, 47 Wash. 663 (92 Pac. 433, 125 Am. St. Rep. 615, 14 L. R. A. (N. S.) 216), it is said:
“If the act be done while the servant is at liberty from the service and pursuing his own ends exclusively, the master is not responsible. If the servant was, at the time the injury was inflicted, acting for himself and as his own master pro tempore, the master is not liable.”
In each of those cases there was no controversy but that the operator of the machine was the employee or servant of the defendant; but here no such relation is shown to exist, and the situation is not changed by the fact that this was a machine kept for the pleasure of the family only. In Birch v. Abercrombie, 74 Wash. 486 (133 Pac. 1022, 50 L. R. A. (N. S.) 59) it is said:
“The fact that the agency was not a business agency, nor the service a remunerative service, has no bearing upon the question of liability. * * In running his vehicle she (the daughter) was carrying out the general purpose for which he owned it and kept it. No other element is essential to invoke the rule respondeat superior.”
*138Plaintiff contends that Grossman was using the machine for family purposes, quoting from Birch v. Abercrombie, 74 Wash. 486 (133 Pac. 1022, 50 L. R. A. (N. S.) 59):
“The rule of respondeat superior arises whenever the vehicle is obtained to carry out the general purposes for which the owner keeps it, and anyone driving such machine, with the owner’s consent, express or implied, is the owner’s agent.”
As applied to this case, that would be carrying the rule too far. Burns had the vehicle for the pleasure and convenience of his family, and - none other. Though Peterson, his next door neighbor, used it for the pleasure of his family, Bums would not be liable for an accident to a stranger under the rule respondeat superior. That would not be within the general purpose for which Burns kept it. Grossman was not running the machine for the purpose for which Burns owned and kept it, but solely for his own private purpose, without the knowledge or direction of Burns.
The judgment is reversed as to Burns, and the action dismissed as to him. Modified.
Mr. Justice Bean, Mr. Justice Burnett and Mr. Justice Ramsey concur.
Mr. Chief Justice McBride and Mr. Justice McNary not sitting.